       Case 1:19-cv-00394-WC Document 1 Filed 06/06/19 Page 1 of 9




                                                  TPuE C
                IN THE UNITED STATES DISTRICT COU.n.   --EIV E D
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         SOUTHERN DIVISION       1019   -b P 1: 10

                                                              DEBRA P. HACKETT,.CLK
ADMIR ALIMOANOVIC and                                          U.S. DISTRICT COURT
DJULIJANA TAHIROBIC,                                                 r•

      Plaintiffs,

v.                                           CASE NO.: lq-cv- 3ci4

MICHAEL JOE SHOEMAKER,
an individual, SSB LOGISTICS,                DEMAND FOR TRIAL BY JURY
LLC,a corporation, and OCEAN
HARBOR CASUALTY
INSURANCE COMPANY,
a corporation,

      Defendants.

                                  COMPLAINT

      COME NOW Admir Alimoanovic and Djulijana Tahirobic, Plaintiffs in the

above-styled action, by and through undersigned counsel ofrecord, and for the relief

hereinafter sought, respectftilly show unto this Honorable Court as follows:

                                JURISDICTION

      I.    A controversy exists between Plaintiffs and Defendants involving more

than Seventy-Five Thousand Dollars ($75,000.00).

      2.    Jurisdiction in this case is based upon diversity of citizenship (28

U.S.C. 1332).




                                         1
       Case 1:19-cv-00394-WC Document 1 Filed 06/06/19 Page 2 of 9




                                     PARTIES

      3.     Plaintiff Admir Alimoanovic (hereinafter               Alimoanovic") is

an individual over the age of nineteen (19) years and a resident of the State of

Florida.

      4.     Plaintiff Djulijana Tahirobic (hereinafter "Plaintiff Tahirobic") is an

individual over the age of nineteen (19) years and a resident of the State of Florida.

      5.     Defendant     Michael    Joe       Shoemaker (hereinafter 'Defendant

Shoemaker") is an individual over the age of nineteen (19) years and a resident of

the State of Alabama.

      6.     Defendant SSB Logistics, LLC (hereinafter "Defendant SSB") is a

foreign limited liability company with its principal place of business in Georgia, and

which, at all times pertinent to this civil action, operated a trucking business within

the State of Alabama, and employed Defendant Shoemaker as the driver of a

commercial vehicle on the date of the collision forrning the basis of the Plaintiffs'

Complaint.

      7.     Defendant Ocean Harbor Casualty Insurance Company (hereinafter

"Defendant Ocean Harbor") is a corporation engaged in the business of providing

insurance in the State of Florida. Plaintiffs Alirnoanovic and Tahirobic and

Defendant Ocean Harbor entered into a contract providing personal injury protection




                                            2
        Case 1:19-cv-00394-WC Document 1 Filed 06/06/19 Page 3 of 9




insurance coverage to Plaintiffs. Said contract was entered into in the State of

Florida.

                           FACTUAL ALLEGATIONS

      8.     Plaintiffs adopt and incorporate each and every paragraph above as if

fully set out herein.

      9.     On or about June 6, 2017, Plaintiffs were operating a 2007 GMC

Savannah 2500 cargo van, traveling West in the far right lane of U.S. Highway 84,

in Dale County, Alabama.

       10.   At the same time and place, Defendant Shoemaker was operating a

2016 Freightliner tractor trailer and was also traveling West in the far right lane of

U.S. Highway 84 in Dale County, Alabama.

       11.    At said time and place, Defendant Shoemaker was driving distractedly

and struck the Plaintiffs in the rear, causing Plaintiffs' vehicle to veer off the road,

overturn, and come to a final rest in the right median ofthe subject highway.

                                COUNT I
                         NEGLIGENCE/WANTONNESS

       12.   Plaintiffs adopt and incorporate each and every paragraph above as if

fully set out herein.

       13.   Defendant Shoemaker, while acting in the line and scope of his

employment with Defendant SSB, was under a duty at the time of the incident




                                           3
       Case 1:19-cv-00394-WC Document 1 Filed 06/06/19 Page 4 of 9




forming the basis of Plaintiffs' Complaint to refrain from operating a motor vehicle

negligently.

      14.      Defendant Shoemaker breached his duty by negligently causing and/or

allowing his tractor-trailer to collide with the vehicle in which the Plaintiffs were

traveling.

      15.      As a direct and proximate consequence of the negligence or wanton

conduct of Defendant Shoemaker,the Plaintiffs were caused to suffer the following

injuries and damages:

               (a)   Plaintiff Alimoanovic was caused to suffer damages including,

               but not limited to:

                     (i)   he was caused to suffer physical pain and mental anguish;
                     (ii)  he was caused to seek medical treatment and was
                           prevented from going about his normal activities;
                     (iii) he was caused to incur medical expenses to treat and cure
                           his injuries;
                     (iv) he will potentially be caused to incur medical expenses in
                           the filture; and
                     (v) he was caused to be injured and damaged, all to his
                           detriment.

               (b)   Plaintiff Tahirobic was caused to suffer damages including, but

               not limited to:

                     (i)   she was caused to suffer physical pain and mental anguish;
                     (ii)  she was caused to seek medical treatment and was
                           prevented from going about her normal activities;
                     (iii) she was caused to incur medical expenses to treat her
                           injuries;
        Case 1:19-cv-00394-WC Document 1 Filed 06/06/19 Page 5 of 9




                    (iv) she will potentially be caused to incur medical expenses in
                         the future;
                    (v) she was permanently injured; and
                    (vi) she was caused to be injured and damaged, all to her
                         detriment.

       16.   Accordingly, the Plaintiffs bring this action against Defendant

Shoemaker for negligence and/or wantonness.

       WHEREFORE,PREMISES CONSIDERED, Plaintiffs request that the jury

selected to hear this case render a verdict for the Plaintiffs and against Defendant

Shoemaker, for compensatory and punitive damages in an amount to be shown by

the evidence at trial. Furthermore, the Plaintiffs request that the Court enter a

judgment consistent with the jury's verdict, together with interest from the date of

judgment and the costs incurred in prosecuting this lawsuit.

                                 COUNT II
                           RESPONDEAT SUPERIOR

       17.   Plaintiffs adopt and incorporate each and every paragraph above as if

fully set out herein.

       18.   On June 6,2017, at the time ofthe occurrence forming the basis ofthe

Plaintiffs' Complaint, Defendant SSB was the principal and/or employer of

Defendant Shoemaker.

       19.   At the time of the occurrence forming the basis of the Plaintiffs'

Complaint, Defendant Shoemaker was acting as the agent, servant and/or employee

of Defendant SSB.



                                         5
        Case 1:19-cv-00394-WC Document 1 Filed 06/06/19 Page 6 of 9




      20.    At the time of the occurrence forming the basis of the Plaintiffs'

Complaint, Defendant Shoemaker was acting within the line and scope of his

employment with Defendant SSB.

      21.    At the time of the occurrence forming the basis of the Plaintiffs'

Complaint, Defendant Shoemaker was operating a tractor-trailer in furtherance of

the business purposes of Defendant SSB.

      22.    As a result of the foregoing, Defendant SSB is vicariously liable to the

Plaintiffs for the negligent and/or wanton conduct of Defendant Shoemaker, which

proximately caused the Plaintiffs' injuries and damages referenced in Count I above.

       WHEREFORE,PREMISES CONSIDERED, Plaintiffs request that the jury

selected to hear this case render a verdict for the Plaintiffs, and against Defendants

Shoemaker and SSB,jointly and severally, for compensatory and punitive damages

in an amount to be shown by the evidence at trial. Furthermore, the Plaintiffs request

that the Court enter a judgment consistent with the jury's verdict, together with

interest from the date ofjudgment and the costs incurred in prosecuting this lawsuit.

                        COUNT III
        NEGLIGENT/WANTON HIRING,TRAINING,RETENTION
                   AND/OR ENTRUSTMENT

      23.    Plaintiffs adopt and incorporate each and every paragraph above as if

fully set out herein.




                                          6
        Case 1:19-cv-00394-WC Document 1 Filed 06/06/19 Page 7 of 9




       24.   At the time of the occurrence forming the basis of the Plaintiffs'

Complaint, Defendant Shoemaker was acting as the agent, servant and/or employee

of Defendant SSB.

      25.    As Defendant Shoemaker's principal and/or employer, Defendant SSB

had a duty to exercise due and proper diligence in an effort to hire, train, and/or

supervise competent employees.

      26.    Defendant SSB negligently or wantonly breached this duty by failing

to hire, train, or supervise competent employees on or about the date of the

occurrence made the basis of the Plaintiffs' Complaint.

      27.    As a proximate consequence thereof, the Plaintiffs were injured and

damaged as set out in Count I above.

       WHEREFORE,PREMISES CONSIDERED, Plaintiffs request that the jury

selected to hear this case render a verdict for the Plaintiffs, and against Defendants

Shoemaker and SSB,jointly and severally, for compensatory and punitive damages

in an amount to be shown by the evidence at trial. Furthermore, Plaintiffs request

that the Court enter a judgrnent consistent with the jury's verdict, together with

interest from the date ofjudgment and the costs incurred in prosecuting this lawsuit.

                            COUNT IV
         PERSONAL INJURY PROTECTION INSURANCE COVERAGE

      28.    Plaintiffs adopt and incorporate each and every paragraph above as if

fully set out herein.



                                          7
       Case 1:19-cv-00394-WC Document 1 Filed 06/06/19 Page 8 of 9




      29.    Plaintiffs aver that at the time of the occurrence made the basis of this

lawsuit, there was in full force and effect a policy of automobile insurance issued by

Defendant Ocean Harbor, which provided personal injury protection insurance

coverage to the Plaintiffs.

      30.    Plaintiffs have charged Defendant Shoemaker with negligent or wanton

operation of a motor vehicle proximately causing the injuries and damages

complained of in Count I above.

      WHEREFORE, PREMISES CONSIDERED, Plaintiffs demand judgment

against Defendant Ocean Harbor for those damages in excess of the policy limits

provided to Defendants Shoemaker and SSB,up to the amount ofinsurance provided

by Defendant Ocean Harbor.

      Respectfully submitted this, the 5th day of June,2019:

                                                  ._/41_
                                           urt Tanner(asb-1041-t80w)
                                         ouglas A. Dellaccio, Jr.(asb-4578-175d)
                                       Attorneys for the Plaintiffs
                                       Cory Watson,P.C.
                                       2131 Magnolia Avenue South
                                       Birmingham, Alabama 35205
                                       Telephone:(205)328-2200
                                       Facsimile:(205)324-7896
                                       E-Mail: ctanner@corywatson.com
                                                ddellaccio@corywatson.com




                                          8
      Case 1:19-cv-00394-WC Document 1 Filed 06/06/19 Page 9 of 9




TO CLERK:PLEASE SERVE DEFENDANTS VIA CERTIFIED MAIL:

MICHAEL JOE SHOEMAKER
62 County Road 1231
Vinemont, Alabama 35179

SSB LOGISTICS,LLC
c/o Corporation Service Cornpany, Inc.
641 South Lawrence Street
Montgomery, Alabama 36104

OCEAN HARBOR CASUALTY INSURANCE COMPANY
c/o Chief Financial Officer
200 East Gaines Street
Tallahassee, Florida 32399




                                         9
